DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species 3, 11, 15, 17, 20, 27, 38, and 45 in the reply filed on 10 March 2022 is acknowledged.

Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 12, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022.

Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Al-Dahle et al (US 2016/0092015 A1).

Regarding claim 1, Al-Dahle discloses a driving circuit comprising: 
a signal generating circuit [e.g., Fig. 6: Vs] configured to generate and output a first electrode driving signal [e.g., Fig. 6: alternating electrical signal Vs at a low voltage level, alternating electrical signal Vs at a high voltage level; Fig. 7: 720 at a low level, 720 at a high level]; 
a first electrode driving circuit [e.g., Fig. 6: 642 source line/electrode] configured to: 
distribute the first electrode driving signal to a plurality of first electrodes [e.g., Fig. 3: 302; Fig. 4: 432; Fig. 5: 532; Fig. 6: 642] embedded in a display panel [e.g., Fig. 4: 406-422; Fig. 5: 506-522], during a display mode period [e.g., Fig. 7: 714], and 
sequentially apply the first electrode driving signal to the plurality of first electrodes during a touch mode period [e.g., Fig. 7: 712] that does not overlap with the display mode period; and 
a second electrode driving circuit [e.g., Fig. 6: 644 source line/electrode] configured to apply a second electrode driving signal [e.g., Fig. 6: alternating electrical signal Vs at a low voltage level, alternating electrical signal Vs at a high voltage level; Fig. 7: 730 at a low level, 730 at a high level] to a second electrode [e.g., Fig. 3: 304; Fig. 4: 434; Fig. 5: 534; Fig. 6: 644] outside the display panel and capacitively coupled to the plurality of first electrodes, during the touch mode period (e.g. see Paragraphs 34-77).

Regarding claim 2, Al-Dahle discloses the signal generating circuit is configured to generate and output the second electrode driving signal (e.g. see Fig. 6; Paragraphs 56-62).

Regarding claim 4, Al-Dahle discloses a sensing processor [e.g., Fig. 6: 610, 620] configured to simultaneously sense a touch position and a touch force, with regard to a single touch, on a basis of a signal [e.g., Fig. 6: Fig. 7: 720] received from each of the plurality of first e.g. see Fig. 7; Paragraphs 56-63).

Regarding claim 5, Al-Dahle discloses each of the signal generating circuit, the first electrode driving circuit, and the sensing processor is implemented as a separate integrated circuit, or at least two of the signal generating circuit, the first electrode driving circuit, and the sensing processor are implemented as a single integrated circuit (e.g. see Fig. 6; Paragraphs 56-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to driving circuits.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
25 March 2022